ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                        )
                                      )
IAP Worldwide Services, Inc.          )               ASBCA No. 62080-991
                                      )
Under Contract No. FA8108-l 7-D-001 l )

APPEARANCES FOR THE PETITIONER:                       Dustin P. Monokian, Esq.
                                                       IAP World Services, Inc.
                                                       Cape Canaveral, FL

                                                      Katherine S. Saphier, Esq.
                                                       IAP World Services, Inc.
                                                       Alexandria, VA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Christopher M. Judge, Esq.
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       By letter dated May 23 , 2019, IAP Worldwide Services (IAP) filed a petition
under Board Rule l(a)(5) for an order directing the contracting officer to issue a final
decision on a claim dated December 3, 2018. The Board docketed that petition as
ASBCA No. 62080-991. In its response to the Board' s show cause notice, the
government notified the Board that it would issue a decision by July 5, 2019.

       By letter dated July 9, 2019, IAP informed the Board that because the government
had not yet issued a decision, it was filing a notice of appeal of its claim as a deemed
denial. The Board docketed that appeal as ASBCA No. 62129. The parties have now
notified the Board that they have executed a settlement agreement and are awaiting final
payment of the settlement amount.

       By Order dated August 1, 2019, the Board informed the parties that it intended to
dismiss the petition unless either party objected within 14 days of the date of the Order.
The Board has not received an objection from either party. Accordingly,
the petition is dismissed as moot. Due to an administrative error, the Board's dismissal
was delayed until this date. The petition is hereby dismissed as moot.

Dated: January 10, 2020




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62080-991 , Petition of IAP
Worldwide Services, Inc. , rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2